UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2149


CHARLES R. CAMPBELL,

                    Plaintiff - Appellant,

             v.

MS. HOLLIE S. BENNETT; DR. KAREN K. SHELTON; HONORABLE TONY
M. JONES; MS. CATHERINE A. STONE; MR. CHARLTON B. HALL; MS.
EMILY H. FARR; MR. DEAN GRIGG; MS. CHRISTA T. BELL; MR. DAVID B.
LOVE; BOARD OF EXAMINERS IN PSYCHOLOGY, South Carolina Dept. of
Labor, Licensing, and Regulation; MS. SHIRLEY A. VICKERY; SOUTH
CAROLINA BAR ASSOCIATION; SOUTH CAROLINA BAR BOARD OF
GOVERNORS; MR. M. DAWES COOKE, JR.; MS. BEVERLY A. CARROLL;
DR. J. PATRICK GOLDSMITH,

                    Defendants - Appellees.


Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Joseph F. Anderson, Jr., Senior District Judge. (0:19-cv-00973-JFA)


Submitted: April 14, 2020                                         Decided: April 16, 2020


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles R. Campbell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Charles R. Campbell appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on Campbell’s 42 U.S.C.

§ 1983 (2018) complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Campbell v. Bennett,

No. 0:19-cv-00973-JFA (D.S.C. Sept. 23, 2019). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2